DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 5 and 15 are objected to because of the following informalities:  
In claim 5, line 3, it is suggested that “a synchronization signal physical broadcast channel (SSB/PBCH) block” be replaced with “a synchronization signal/physical broadcast channel (SSB/PBCH) block”.
In claim 15, line 3, it is suggested that “a synchronization signal physical broadcast channel (SSB/PBCH) block” be replaced with “a synchronization signal/physical broadcast channel (SSB/PBCH) block”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6, 11, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over John Wilson et al. (US 2018/0103464 A1) in view of Belleschi et al. (US 2021/0194642 A1).
Consider claim 1:
John Wilson discloses a method comprising: 
receiving, by a wireless device, configuration parameters indicating a transmission configuration indication (TCI) state index is associated with (see paragraph 0006, where John Wilson describes a first wireless communication device that receives a transmission configuration indicator):
a first TCI state (see paragraph 0006, where John Wilson describes that the transmission configuration indicator is used to indicate a first beam information), of a first antenna panel, for uplink transmissions (see paragraph 0008, where John Wilson describes that the first beam information, thus a first TCI state, is used to transmit a first uplink control signal via one or more antennas); and
a second TCI state (see paragraph 0006, where John Wilson describes that the transmission configuration indicator is used to indicate a second beam information), of a second antenna panel, for uplink transmissions (see paragraph 0008, where John Wilson describes that the second beam information, thus a second TCI state, is used to transmit a second uplink control signal via the one or more antennas);
receiving a command indicating the TCI state index (see paragraph 0006, where John Wilson describes that the transmission configuration indicator is received, the transmission configuration indicator indicates the first beam information and the second beam information; see paragraph 0083, where John Wilson describes that information may be represented using commands
determining, based on the configuration parameters, the first TCI state and the second TCI state associated with the TCI state index indicated in the command (see paragraph 0006, where John Wilson describes that the first wireless communication device receives the first beam information and the second beam information which are indicated by the transmission configuration indicator; see paragraph 0083, where John Wilson describes that information may be represented using commands);
transmitting, via the first antenna panel, one or more first signal based on the first TCI state (see paragraph 0006, where John Wilson describes that the first wireless communication device transmits a first uplink control signal based on the first beam information; see paragraph 0008, where John Wilson describes that the first uplink control signal is transmitted via the one or more antennas); and
transmitting, via the second antenna panel, one or more second signal based on the second TCI state (see paragraph 0006, where John Wilson describes that the first wireless communication device transmits a second uplink control signal based on the second beam information; see paragraph 0008, where John Wilson describes that the second uplink control signal is transmitted via the one or more antennas).
As discussed above, John Wilson discloses transmitting control signal. However, John Wilson does not specifically disclose: the control signal is transmitted in one or more transport blocks.
 Belleschi teaches: a control signal is transmitted in one or more transport blocks (see paragraph 0038, where Belleschi describes that a base station receives a transport block in an uplink transmission from a wireless device, the transport block comprises control information).
before the effective filing date of the claimed invention to include: the control signal is transmitted in one or more transport blocks, as taught by Belleschi to modify the method of John Wilson in order to improve quality of service, as discussed by Belleschi (see paragraph 0154).
Consider claim 11:
John Wilson discloses a wireless device (see Fig. 4 and paragraphs 0045-0047, where John Wilson describes a user equipment (UE) 400 in a wireless communication system) comprising: 
one or more processors (see Fig. 4 and paragraphs 0045-0047, where John Wilson describes that the UE 400 comprises a processor 402); and
memory storing instructions that, when executed by the one or more processors (see Fig. 4 and paragraphs 0045-0047, where John Wilson describes that the UE 400 comprises a memory 404 that stores instructions for the processor 402), cause the wireless device to:
receive configuration parameters indicating a transmission configuration indication (TCI) state index is associated with (see paragraph 0006, where John Wilson describes a first wireless communication device that receives a transmission configuration indicator):
a first TCI state (see paragraph 0006, where John Wilson describes that the transmission configuration indicator is used to indicate a first beam information), of a first antenna panel, for uplink transmissions (see paragraph 0008, where John Wilson describes that the first beam information, thus a first TCI state, is used to transmit a first uplink control signal via one or more antennas
a second TCI state (see paragraph 0006, where John Wilson describes that the transmission configuration indicator is used to indicate a second beam information), of a second antenna panel, for uplink transmissions (see paragraph 0008, where John Wilson describes that the second beam information, thus a second TCI state, is used to transmit a second uplink control signal via the one or more antennas);
receive a command indicating the TCI state index (see paragraph 0006, where John Wilson describes that the transmission configuration indicator is received, the transmission configuration indicator indicates the first beam information and the second beam information; see paragraph 0083, where John Wilson describes that information may be represented using commands); 
determine, based on the configuration parameters, the first TCI state and the second TCI state associated with the TCI state index indicated in the command (see paragraph 0006, where John Wilson describes that the first wireless communication device receives the first beam information and the second beam information which are indicated by the transmission configuration indicator; see paragraph 0083, where John Wilson describes that information may be represented using commands);
transmit, via the first antenna panel, one or more first signal based on the first TCI state (see paragraph 0006, where John Wilson describes that the first wireless communication device transmits a first uplink control signal based on the first beam information; see paragraph 0008, where John Wilson describes that the first uplink control signal is transmitted via the one or more antennas); and
transmit, via the second antenna panel, one or more second signal based on the second TCI state (see paragraph 0006, where John Wilson describes that the first wireless communication device transmits a second uplink control signal based on the second beam information; see paragraph 0008, where John Wilson describes that the second uplink control signal is transmitted via the one or more antennas).
As discussed above, John Wilson discloses transmitting control signal. However, John Wilson does not specifically disclose: the control signal is transmitted in one or more transport blocks.
Belleschi teaches: a control signal is transmitted in one or more transport blocks (see paragraph 0038, where Belleschi describes that a base station receives a transport block in an uplink transmission from a wireless device, the transport block comprises control information).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: the control signal is transmitted in one or more transport blocks, as taught by Belleschi to modify the method of John Wilson in order to improve quality of service, as discussed by Belleschi (see paragraph 0154).
Consider claim 20:
John Wilson discloses a system (see Fig. 1 and paragraph 0011, where John Wilson describes a wireless communication network) comprising: 
a base station (see Fig. 1 and paragraph 0026, where John Wilson describes that the  wireless communication network comprises a base station 104);
a wireless device (see Fig. 1 and paragraph 0027, where John Wilson describes that the wireless communication network comprises a user equipment (UE) 102) comprising: 
one or more processors (see Fig. 4 and paragraphs 0045-0047, where John Wilson describes that the UE 400 comprises a processor 402
memory storing instructions that, when executed by the one or more processors (see Fig. 4 and paragraphs 0045-0047, where John Wilson describes that the UE 400 comprises a memory 404 that stores instructions for the processor 402), cause the wireless device to:
receive, from the base station, configuration parameters indicating a transmission configuration indication (TCI) state index is associated with (see paragraph 0006, where John Wilson describes a first wireless communication device that receives a transmission configuration indicator):
a first TCI state (see paragraph 0006, where John Wilson describes that the transmission configuration indicator is used to indicate a first beam information), of a first antenna panel, for uplink transmissions (see paragraph 0008, where John Wilson describes that the first beam information, thus a first TCI state, is used to transmit a first uplink control signal via one or more antennas); and
a second TCI state (see paragraph 0006, where John Wilson describes that the transmission configuration indicator is used to indicate a second beam information), of a second antenna panel, for uplink transmissions (see paragraph 0008, where John Wilson describes that the second beam information, thus a second TCI state, is used to transmit a second uplink control signal via the one or more antennas);
receive, from the base station, a command indicating the TCI state index (see paragraph 0006, where John Wilson describes that the transmission configuration indicator is received, the transmission configuration indicator indicates the first beam information and the second beam information; see paragraph 0083, where John Wilson describes that information may be represented using commands
determine, based on the configuration parameters, the first TCI state and the second TCI state associated with the TCI state index indicated in the command (see paragraph 0006, where John Wilson describes that the first wireless communication device receives the first beam information and the second beam information which are indicated by the transmission configuration indicator; see paragraph 0083, where John Wilson describes that information may be represented using commands);
transmit, to the base station via the first antenna panel, one or more first signal based on the first TCI state (see paragraph 0006, where John Wilson describes that the first wireless communication device transmits a first uplink control signal based on the first beam information; see paragraph 0008, where John Wilson describes that the first uplink control signal is transmitted via the one or more antennas); and
transmit, to the base station via the second antenna panel, one or more second signal based on the second TCI state (see paragraph 0006, where John Wilson describes that the first wireless communication device transmits a second uplink control signal based on the second beam information; see paragraph 0008, where John Wilson describes that the second uplink control signal is transmitted via the one or more antennas).
As discussed above, John Wilson discloses transmitting control signal. However, John Wilson does not specifically disclose: the control signal is transmitted in one or more transport blocks.
Belleschi teaches: a control signal is transmitted in one or more transport blocks (see paragraph 0038, where Belleschi describes that a base station receives a transport block in an uplink transmission from a wireless device, the transport block comprises control information).
before the effective filing date of the claimed invention to include: the control signal is transmitted in one or more transport blocks, as taught by Belleschi to modify the method of John Wilson in order to improve quality of service, as discussed by Belleschi (see paragraph 0154).
Consider claims 3 and 13:
John Wilson in view of Belleschi discloses the invention of claims 1 and 11 above. John Wilson discloses: the first TCI state and the second TCI state are uplink TCI states or downlink TCI states (see paragraph 0008, where John Wilson describes that the first beam information, thus a first TCI state, is used to transmit a first uplink control signal via one or more antennas; see paragraph 0008, where John Wilson describes that the second beam information, thus a second TCI state, is used to transmit a second uplink control signal via the one or more antennas).
Consider claim 6:
John Wilson in view of Belleschi discloses the method of claim 1 above. John Wilson discloses: each of the first antenna panel and the second antenna panel is associated with a respective set of TCI states (see paragraph 0006, where John Wilson describes that the first wireless communication device transmits a first uplink control signal based on the first beam information, thus a first set of TCI states, and transmits a second uplink control signal based on the second beam information, thus a second set of TCI states; see paragraph 0008, where John Wilson describes that the uplink control signals are transmitted via the one or more antennas).

Claims 2, 7, 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over John Wilson et al. (US 2018/0103464 A1) in view of Belleschi et al. (US 2021/0194642 A1), as applied to claims 1 and 11 above, and further in view of Jung et al.(US 2020/0145062 A1).
	Consider claims 2 and 12:
	John Wilson in view of Belleschi discloses the invention of claims 1 and 11 above. John Wilson does not specifically disclose: receiving a medium access control control element (MAC CE) activating: the first antenna panel and the second antenna panel; and the first TCI state and the second TCI state.
	Jung teaches: receiving a medium access control control element (MAC CE) activating: a first antenna panel and a second antenna panel, and a first TCI state and a second TCI state (see paragraph 0068, where Jung describes that a transmission configuration indicator (TCI) state activation medium access control-control element (MAC CE) can be received, which activates a selected subset of TCI states; see paragraph 0023, where Jung describes that if the gNB activates the TCI states which are associated with multiple UE antenna panels, the UE may have to let the associated multiple UE antenna panels remain turn on).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: receiving a medium access control control element (MAC CE) activating: the first antenna panel and the second antenna panel; and the first TCI state and the second TCI state, as taught by Jung to modify the method of John Wilson in order to allow for a reduced overall number of needed active antenna elements, as discussed by Jung (see paragraph 0005).
	Consider claim 7:

Jung teaches: a respective set of TCI states for each of a first antenna panel and a second antenna panel is mapped with same bit fields of a MAC CE for activation (see paragraph 0026, where Jung describes that a MAC CE consists of a field Ti which is a field that takes on values of either 1 or 0 corresponding to activation or deactivation for a TCI state).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: the respective set of TCI states for each of the first antenna panel and the second antenna panel is mapped with same bit fields of a MAC CE for activation, as taught by Jung to modify the method of John Wilson in order to allow for a reduced overall number of needed active antenna elements, as discussed by Jung (see paragraph 0005).
Consider claim 16:
John Wilson in view of Belleschi discloses the wireless device of claim 11 above. John Wilson discloses: each of the first antenna panel and the second antenna panel is associated with a respective set of TCI states (see paragraph 0006, where John Wilson describes that the first wireless communication device transmits a first uplink control signal based on the first beam information, thus a first set of TCI states, and transmits a second uplink control signal based on the second beam information, thus a second set of TCI states; see paragraph 0008, where John Wilson describes that the uplink control signals are transmitted via the one or more antennas).

Jung teaches: a respective set of TCI states for each of a first antenna panel and a second antenna panel is mapped with same bit fields of a MAC CE for activation (see paragraph 0026, where Jung describes that a MAC CE consists of a field Ti which is a field that takes on values of either 1 or 0 corresponding to activation or deactivation for a TCI state).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: the respective set of TCI states for each of the first antenna panel and the second antenna panel is mapped with same bit fields of a MAC CE for activation, as taught by Jung to modify the method of John Wilson in order to allow for a reduced overall number of needed active antenna elements, as discussed by Jung (see paragraph 0005).

Claims 4, 5, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over John Wilson et al. (US 2018/0103464 A1) in view of Belleschi et al. (US 2021/0194642 A1), as applied to claims 1 and 11 above, and further in view of Wang et al. (US 2021/0136702 A1).
Consider claims 4 and 14:
John Wilson in view of Belleschi discloses the invention of claims 1 and 11 above.  John Wilson discloses: each of the first TCI state and the second TCI state comprises a reference signal (see paragraph 0008, where John Wilson describes that the first beam information, thus a first TCI state, is used to transmit a first uplink control signal; see paragraph 0008, where John Wilson describes that the second beam information, thus a second TCI state, is used to transmit a second uplink control signal; see paragraph 0035, where John Wilson describes that each uplink signal may have pre-defined region for transmissions of reference signals).
John Wilson does not specifically disclose: a reference signal used to derive spatial relation information for transmitting transport blocks.
Wang teaches: a reference signal used to derive spatial relation information for transmitting transport blocks (see paragraph 0035, where Wang describes that a spatial relation means that parameters for a transmit beam for second reference signal can be derived from information about a receive beam for a first reference signal).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: a reference signal used to derive spatial relation information for transmitting transport blocks, as taught by Wang to modify the method of John Wilson in order to reduce costs, as discussed by Wang (see paragraph 0056).
Consider claims 5 and 15:
John Wilson in view of Belleschi and Wang discloses the invention of claims 4 and 14 above. John Wilson does not specifically disclose: the reference signal comprises at least one of: a channel state information reference signal (CSI-RS); a synchronization signal physical broadcast channel (SSB/PBCH) block; or a sounding reference signal (SRS).
Wang teaches: the reference signal comprises at least one of: a channel state information reference signal (CSI-RS); a synchronization signal physical broadcast channel (SSB/PBCH) block; or a sounding reference signal (SRS) (see paragraph 0035, where Wang describes that the reference signal is a synchronization signal block (SSB)).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: the reference signal comprises at least one of: a see paragraph 0056).

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over John Wilson et al. (US 2018/0103464 A1) in view of Belleschi et al. (US 2021/0194642 A1), as applied to claims 1 and 11 above, and further in view of Zhou et al. (US 2021/0083833 A1).
Consider claims 8 and 17:
John Wilson in view of Belleschi discloses the invention of claims 1 and 11 above.  John Wilson does not specifically disclose: the command comprises a downlink control information comprising a bitfield indicating the TCI state index.
Zhou teaches: a downlink control information comprising a bitfield indicating the TCI state index (see Fig. 4 and paragraph 0020, where Zhou describes a downlink MAC CE; see Fig. 4 and paragraph 0046, where Zhou describes that the MAC CE has 128 bits denoted by Ai, where 1 ≤ i ≤ 128, i in Ai denotes an index of a corresponding TCI state).     
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: the command comprises a downlink control information comprising a bitfield indicating the TCI state index, as taught by Zhou to modify the method of John Wilson in order to flexibly change the target TCI state, as discussed by Zhou (see paragraph 0015).

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over John Wilson et al. (US 2018/0103464 A1) in view of Belleschi et al. (US 2021/0194642 A1), as applied to claims 1 and 11 above, and further in view of Raghavan et al. (US 2020/0314934 A1).
Consider claims 9 and 18:
John Wilson in view of Belleschi discloses the invention of claims 1 and 11 above.  John Wilson does not specifically disclose: the TCI state index indicates a same TCI state index for each of the first antenna panel and the second antenna panel.
Raghavan teaches: a same TCI state index for each of a first antenna panel and a second antenna panel (see paragraph 0094, where Raghavan describes antenna panels associated with one single TCI state).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: the TCI state index indicates a same TCI state index for each of the first antenna panel and the second antenna panel, as taught by Raghavan to modify the method of John Wilson in order to improve dynamic switching, as discussed by Raghavan (see paragraph 0006).

Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over John Wilson et al. (US 2018/0103464 A1) in view of Belleschi et al. (US 2021/0194642 A1), as applied to claims 1 and 11 above, and further in view of Takeda et al. (US 2022/0039129 A1).
Consider claims 10 and 19:
	John Wilson in view of Belleschi discloses the invention of claims 1 and 11 above. John Wilson does not specifically disclose: transmitting, via the first antenna panel, the one or more 
	Takeda teaches: transmitting, via a first antenna panel, one or more first transport blocks with a same spatial domain transmission filter as used for a transmission or a reception of a first reference signal (RS) of a first TCI state (see paragraphs 0047-0048, where Takeda describes that a UE transmits data using a spatial domain filter same as the spatial domain filter for receiving reference signal CSI-RS; see paragraph 0196, where Takeda describes that data is encoded into transport blocks; see paragraph 0026, where Takeda describes that information regarding a reference signal is indicated in TCI state).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: transmitting, via the first antenna panel, the one or more first transport blocks with a same spatial domain transmission filter as used for a transmission or a reception of a first reference signal (RS) of the first TCI state, as taught by Takeda to modify the method of John Wilson in order to appropriately control a TCI state, as discussed by Takeda (see paragraph 0007).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIHONG YU whose telephone number is (571)270-5147. The examiner can normally be reached 10:00 am-6:00 pm EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on (571)272-3036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIHONG YU/Primary Examiner, Art Unit 2631